Title: Robert Walsh to James Madison, 4 September 1831
From: Walsh, Robert
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Philadelphia 
                                
                                 Sepr. 4: 1831
                            
                        
                        Be pleased to accept my best acknowledgments for the memoranda concerning the excellent Bishop Madison. I
                            found them on my table, on my return from a journey, a few days ago. A sketch has been sent to Boston for the Encyclopædia
                            Americana, but I fear it will be too late. I shall use the materials for another form of publication, & will then
                            return them to you.
                        I unite with the whole mass of Americans, in sincerely wishing you many additional years of health &
                            felicity. Your obliged & very respectful servant—
                        
                            
                                Robert Walsh
                            
                        
                    